10F-3 Report CGCM High Yield Fund 3/1/2016 through 8/31/2016 Issuer Name Sub-Adviser Trade Date Selling Dealer Offering Size Total Amt. Allocated Purchase Price HCA, Inc. Western Asset 3/1/2016 Banc of America Securities Level 3 Communications Western Asset 3/8/2016 Citigroup Global Markets Western Digital Western Asset 3/30/2016 Banc of America Securities MGM Growth Properties Operating Partnership LP Western Asset 4/6/2016 JP Morgan Chase Bank N.A. Altice Financing Western Asset 4/18/2016 Goldman Sachs Bank USA N.A. PQ Corp. Western Asset 4/26/2016 Citigroup Global Markets U.S. Steel Western Asset 5/3/2016 JP Morgan Chase Bank NA Tesoro Logistics Western Asset 5/9/2016 Citigroup Global Markets Tesoro Logistics Western Asset 5/9/2016 Citigroup Global Markets NRG Energy Western Asset 5/9/2016 Deutsche Bank Securities Performance Food Group, Inc Western Asset 5/12/2016 Credit Suisse First Boston Calpine Corporation Western Asset 5/24/2016 Deutsche Bank Securities Transdigm Group Western Asset 5/25/2016 Goldman Sachs Bank USA Inc. Teck Resources Western Asset 5/26/2016 JP Morgan Chase Bank NA Teck Resources Western Asset 5/26/2016 JP Morgan Chase Bank NA Wesco International Western Asset 6/2/2016 Goldman Sachs Bank USA Inc. YUM Western Asset 6/2/2016 Goldman Sachs Bank USA Inc. Weatherford International Ltd. Western Asset 6/10/2016 Deutsche Bank Securities Extraction Oil & Gas Holdings, LLC Western Asset 7/13/2016 Barclays Capital Inc Holly Energy Partners, L.P. Western Asset 7/13/2016 Citigroup Global Markets Medical Properties Trust, Inc. Western Asset 7/13/2016 Goldman Sachs Bank USA Inc Valvoline Finco Two LLC Western Asset 7/13/2016 Citigroup Global Markets Post Holdings, Inc. Western Asset 7/25/2016 Barclays Capital Inc Engility Corporation Western Asset 8/4/2016 Barclays Capital Inc Adient Global Holdings Ltd Western Asset 8/5/2016 Citigroup Global Markets MGM Growth Properties Operating Partnership LP Western Asset 8/9/2016 Banc of America Securities MGM Resorts International Western Asset 8/16/2016 Barclays Capital Inc Murphy Oil Corporation Western Asset 8/12/2016 JP Morgan Chase Bank NA Hilton Domestic Operating Company Inc. Western Asset 8/8/2016 Banc of America Securities
